                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 MARTIN DALE ESTEP,                                )
                                                   )
               Plaintiff,                          )
                                                   )            No.:   3:18-CV-258-CLC-DCP
 v.                                                )
                                                   )
 CLAIBORNE COUNTY SHERIFF’S                        )
 DEPARTMENT, BRENT CLARK,                          )
 TAZEWELL POLICE DEPARTMENT,                       )
 JAKE WILLIAMS, and EDDIE HURLEY,                  )
                                                   )
               Defendants.1                        )

                                  MEMORANDUM & ORDER

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Now before the

Court is Plaintiff’s complaint, which the Court must screen pursuant to the Prison Litigation

Reform Act (“PLRA”). See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian,

179 F.3d 1014 (6th Cir. 1999).

       In his complaint, Plaintiff sets forth various allegations regarding different incidents, some

of which do not appear to be related to the others [Doc. 2 p. 3–5].2 Plaintiff does not, however, set

forth the date on which any of the alleged incidents occurred, nor does he set forth sufficient

information for the Court to determine which, if any, of the named Defendants may be liable for

his claims [Id.]. As such, Plaintiff’s complaint fails to state a claim upon which relief may be

granted under § 1983. Nevertheless, the Court will allow Plaintiff fifteen days from the date of


       1
        The Clerk will be DIRECTED to update the Court’s docket sheet to reflect that Plaintiff
named all of these entities and individuals as Defendants [Doc. 2 p. 2].
       2
          On February 1, 2019, the United States Postal Service returned the last order the Court
attempted to mail to Plaintiff as undeliverable with a notation indicating that Plaintiff is no longer
at the Claiborne County Jail [Doc. 6]. Accordingly, the Clerk will be DIRECTED to update
Plaintiff’s address to his permanent home address listed in the complaint [Doc. 2 p. 3].
entry of this order to file an amended complaint regarding this claim. See LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013) (holding that “[u]nder Rule 15(a) a district court can allow a

plaintiff to amend his complaint even when the complaint is subject to dismissal under the

PLRA”).3

       Accordingly:

       1. The Clerk is DIRECTED to update the Court’s docket sheet to reflect that Plaintiff
          named the entities and individuals in the style of this order as Defendants [Doc. 2 p. 3];

       2. The Clerk is DIRECTED to update Plaintiff’s address to his permanent home address
          listed in the complaint [Id.];

       3. Plaintiff has fifteen (15) days from the date of entry of this order to file an amended
          complaint with a short and plain statement of facts setting forth exactly how his
          constitutional rights were violated and the specific individual(s) and/or entity who
          violated his constitutional rights;

       4. Plaintiff is NOTIFIED that any amended complaint Plaintiff files will completely
          replace the previous complaint;

       5. Plaintiff is also NOTIFIED that if he fails to timely comply with this order, this action
          will be dismissed for failure to prosecute and failure to follow the orders of this Court;
          and

       6. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.




       3
         Plaintiff is NOTIFIED that the Court may only address the merits of claims that relate
back to Plaintiff’s original complaint under Rule 15 of the Federal Rules of Civil Procedure and
are properly joined pursuant to Rule 20(a)(2). Accordingly, Plaintiff SHALL NOT attempt to set
forth any claims in this amended complaint which do not relate back to his original complaint
under Rule 15 or are against parties that are not properly joined under Rule 20(a)(2), as any such
claims may be DISMISSED.


                                                2
SO ORDERED.

ENTER:

                  /s/
                  CURTIS L. COLLIER
                  UNITED STATES DISTRICT JUDGE




              3
